The Needham Funds, Inc. 10f-3 Transactions Shares Purchased Company Ticker Trade Date Executing Broker Needham Manager or Co-Manager? IPO or Secondary Total Offering Offering Price / Fund Price Paid Needham Growth Fund Needham Aggressive Growth Fund Needham Small Cap Growth Fund Lead Managers Zoetis, Inc. ZTS 1/31/13 JP Morgan no IPO JP Morgan, Bank of America, Merrill Lynch, Barclays Capital Xoom Corporation XOOM 2/14/13 Barclays yes IPO Barclays Bank PLC (US), Needham & Co.,. Inc. Artisan Partners AM APAM 3/6/13 Goldman Sachs no IPO Citigroup Inc., Goldman Sachs & Co. Silver Spring Networks SSNI 3/12/13 Goldman Sachs no IPO - Goldman Sachs & Co., Credit Suisse Model N, Inc MODN 3/19/13 JP Morgan no IPO - 68 JP Morgan, Deutsche Bank Securities Inc. Marin Software, Inc MRIN 3/22/13 Goldman Sachs no IPO Goldman Sachs & Co., Deutsche Bank Securities Inc., Stifel Nicolaus & Co., Inc. Rally Software RALY 4/12/13 Deutsche Bank yes IPO Deutsche Bank AG, Piper Jaffray Inc. Fairway Group FWM 4/17/13 Credit Suisse no IPO Credit Suisse, Bank of America Merrill Lynch, Jefferies & CO. Blackhawk Network HAWK 4/19/13 Goldman Sachs no IPO Goldman Sachs & Co., Bank of America Merrill Lynch, Citigroup Quintiles Transnational Q 5/9/13 Barclays no IPO Morgan Stanley, Bank of America Merrill Lynch, Barclays Capital Quintiles Transnational Q 5/9/13 Piper Jaffray no IPO Morgan Stanley, Bank of America Merrill Lynch, Barclays Capital Cyan Inc CYNI 5/9/13 Goldman Sachs no IPO Goldman Sachs & Co., Jefferies LLC, JP Morgan Marketo, Inc MKTO 5/17/13 Goldman Sachs no IPO Goldman Sachs & Co., Credit Suisse First Boston Tableau Software, Inc DATA 5/17/13 Goldman Sachs no IPO Goldman Sachs & Co., Credit Suisse First Boston, JP Morgan Securities ChannelAdvisor Corp ECOM 5/23/13 Goldman Sachs yes IPO Goldman Sachs & Co., Stifel Nicolaus & Co., Inc. Ply Gem Holdings, Inc PGEM 5/23/13 JP Morgan no IPO JP Morgan Securities, Credit Suisse, Deutsche Bank Securities Inc. LightInTheBox Inc LITB 6/6/13 Credit Suisse no IPO Credit Suisse, Stifel Nicolaus & Co., Inc. Textura Corporation TXTR 6/7/13 Credit Suisse no IPO Credit Suisse Securities USA LLC, William Blair & Co. LLC Gigamon, Inc GIMO 6/12/13 Goldman Sachs no IPO Goldman Sachs & Co., Bank of America Merrill Lynch, Barclays Capital Coty, Inc COTY 6/13/13 JP Morgan no IPO Bank of America Merrill Lynch, Barclays Capital, Deutsche Bank AG Noodles & Co. NDLS 6/27/13 Morgan Stanley no IPO 66 48 Morgan Stanley, UBS Investment Bank/US
